Filed by The Stanley Works Pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: The Black & Decker Corporation Commission File No.: 1-01553 February 25, 2010 Dear Shareholder: According to our latest records, we have not yet received your proxy for the special meeting of The Stanley Works shareholders, to be held on March 12, 2010 in connection with the proposed merger with The Black & Decker Corporation.
